41 So.3d 1094 (2010)
Kenneth WALKER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-4586.
District Court of Appeal of Florida, Fifth District.
August 13, 2010.
*1095 James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Kenneth Walker, Jr. appeals the judgment and sentence entered after the trial court found that he had violated his probation by committing numerous new law violations. We affirm that determination without further comment. We remand this matter with instructions that the trial court reduce its oral pronouncement regarding Walker's violation of probation to a written order. See Young v. State, 4 So.3d 1265 (Fla. 5th DCA 2009) (affirming revocation of probation and remanding for entry of written order). Resentencing is not required.
AFFIRMED; REMANDED with instructions.
PALMER, ORFINGER and JACOBUS, JJ., concur.